IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LAVANDER BARKLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2964

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed February 26, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Lavander Barkley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.